 In the Mattel of GENERAL PETROLEUM CORPORATION OF CALIFORNIAandSAILORS UNION OF THE PACIFIC, A. F. L.Case No. R-3935.-Decided July 11, 194.o2Jurisdiction:water transportation industryInvestigation and Certificationof Representatives: existence of question, re-fusal to negotiate with petitioner until certified by Boaid, prior certificationof petitioner in effect for nearly 4 yearsheldno bar, petitioner's contract withCompanyheldno bar, where petition was filed more than 30 days prior toyearly expiration period of contract, filing of petition was an act inconsistentwith continuing existence of contract, and contiact had been in effect motethan 3 years, election necessaryUnit AppropriateforCollectiveBargaining:allunlicensed deck employeeson the oil tankers of the Company ; unit identical to that for which petitionerwas previously ceitifiedMr. D. W. Woods,of Los Angeles, Calif., for the Company.Mr. I. B. PadwayandMr. Harry Lundeberg,of San Francisco,Calif , for the S. U P. and the S. I. U.Mr. Robert E. Tillman,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Sailors Union of the Pacific, A. F. L.,herein called the S. U P., alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralPetroleum Corporation of California,' Los Angeles, California, hereincalled the Company, the National Labor Relations Board provided foran appropi iate hearing upon due notice, before Robert C. Moore, TrialExaminer.Said hearing was held in Los Angeles, California, onJune 8,1942.The Company, the S. U. P., and Seafarers InternationalUnion of North America, A. F. of L., herein called the S. I. U., ap-peared and participated.'All parties were afforded full opportunityi The Company's name appears in this form in its stipulation as to commerce2 National Maiitime Union, affiliated with the C I o , although served with notice of thehearing, did not appear42N L R B,No 80339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issuesThe Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmedUpon the entree record in the case, the Boaid makes the following:FINDINGS OF FACTITHE BUSINESS OF TIIE COMPANYGeneral Petroleum Corporation of Califoinia, a Delaware corpora-tion,maintainsits principal office in Los Angeles, CalifoiniaTheCompany is engaged in the hvsiness of producing, refining, transport-ing, and marketing oil and oil products.During the 9 months'peiiod ending September 30, 1941, the Company purchased raw ma-teiials valued at $12,096,000, of which $68,000 represents the value ofmaterials purchased outside the State of CaliforniaDuiing the sameperiod, the, Company sold products valued at $39,392,000, of which$17,066,000 represents the value of products sold outside the State of-California.In connection with its business, the Company operatesseagoing oil tankers which admittedly haul cargoes to ports outsidethe State of California.These tankers are the only aspect of theCompany's open ations involved in the present proceeding.H. THE ORGANIZATIONS INVOLVEDSailors Union of the Pacific, affiliated with the American Fedeia-tion of Labor, is a labor organization forming a distinct division ofSeafarers International Union of North AmericaIt admits to mem-berslup unlicensed deck personnel employed on the Company's tankersSeafarers International Union of North America, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership unlicensed personnel employed on the Company's tankersIt is not claiming any unit in this proceedingIII.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, and we find, that the Company has refusedto negotiate with the S U P until the latter is certified by the BoardOn July 29, 1938, the S. U P. was certified by the Board as thecollective bargaining representative of a unit comprising unlicenseddeck personnel on the Company's tankers.3This was the same unit asthat for which the S U. P is presently petitioningThe present peti-tion was filed with the intention that the S U P might be recertifiedas the bargaining representative of a unit of unlicensed deck personnel8Matter of General Petroleum Corp of CaliforniaandSaalor8Union of the Paefle,8 N L R B 686 GE \ ERAL PE1 ROLEUM CORPORATION OF CALIFORNIA341ning repre-at the same time as the S I U was certified as the bargaisentative of separate units of stewards and unlicensed engine-roomemployees 4The S U P now urges that we either dismiss-thepetition and reinstate the prior certification, or order an election inthe unit petitioned forThe Company contends that since the filingof the petition was inconsistent with the prior certification, and inas-much as that certification h.es been in effect for nearly four years,that an election should be ordered to ascertain whether the S U. P.is still the bargaining representative of a majority of the unlicenseddeck employees employed on the Company's tankers. In view of allthese facts, we find that the prior certification is no bar to a presentdetermination of the question concerning representation.Pursuant to the pi for certification, the S U P. and the Companyenteied into a contract on February 15, 1939, the terms of which pro--%ided that the contract was renewable yearly unless terminated by30 days' written notice prior to any yearly expiration date.Underthese terms, the contract was automatically renewed in 1940 and 1941On December 22, 1941, the S U P. notified the Company by telegramthat it claimed to iepiesent the Company's unlicensed deck employees.The manager of the marine-transportation division of the Companytestified that lie interpreted this telegram as indication that the S U P.was terminating its contiact.On January 14, 1942, more than 30 daysbefore the yearly expiation date of the contract, the S U P, pur-suant to the teisns of the contract, notified the Company of its desireto reopen the contract for discussions of changes and amendments.The Company replied in a letter dated January 23, 1942, less than 30days prior to the yeaily expiration date, that it regarded the contractas terminatedThe S U P made no ieply to this letter, and themanager of the iiaiine-transportation division testified that he as-sumed that by this silence the S U P. acquiesced in the Company'spositionThe Company now contends that there is no contiactThe S U P)a n the other hand, contends that the contract is still in existence, butdoes not plead it as a bar to its own petitionWe need not decidewhether the contract was terminated as suggested by the CompanyWe find, how ever, that since the petition was filed on December 29,1941, by a party to the contract, more than 30 days before the yearlyexpiration period of the contract, and since the filing of the petitionwas an act inconsistent with the continuing existence of the contiactafter Februaiy 15, 1942, and since the contract has been in effect, for'The S I TJ filed petitions claiming to iepicsent separate units of stewards andunlicensed engine-room employees at the time that the S U P petitioned for a unit ofunlicensed deck personnelThe S I U petitions were dism,,sed nnrthout healing becauseof failuic to make showings of substantial inteiest 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than 3 years that it is no bar to a present determination of thequestion concerning representation.A statement of the Regional Director, introduced in evidence at thehearing, indicates that the S U P. represents a substantial number ofemployees in the unit hereinafter found appropriate.5-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6Y and (7) of the Act.IV. THE APPROPRIATE UNITThe S. U. P. requested a unit of all unlicensed deck employees onthe oil tankers of the Company.The Company stated that it had nopreference as to the appropriate unitSince, as stated in Section III, above, the unit requested by theS. U P. is the same as that which we previously found to be appro-priate, and since no other party at this time contends for any otherunit, and the record clearly supports the finding that such unit isappropriate, we find that all unlicensed deck employees on the oiltankers of the Company constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION' OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by means of an election by secret ballot. In,view of the present- uncertainty as to the arrival, departure, routes,and personnel of the Company's present operations, we shall directthat the Regional Director for the Twenty-first Region, under whosedirection the election will be held, shall determine the exact time, place,and procedure for giving notice of the election and for ballotingThose eligible to vote will be the unlicensed deck employees who areemployed as such on each vessel at the time balloting takes place onthat vessel, provided however, that no employee shall vote more thanonce.Since the National Maritime Union has made no showing of mem-bership in the unit herein found appropriate, it is,not entitled to aplace on the ballot.5The Regional Director stated that the S U P had submitted to him 4 petitions bearinga total of 49 signatures, all of which appeared to be genuine and of ngmal,and that 14of the signatures were names of persons whose names appeared on the Company's pay rollof unlicensed deck employees foi January 20, 1942, which listed 39 such employeesThe National Maritime Union, affiliated with the C I 0, although not participatingin the hearing,submitted 41 authorization cards,all bearing apparently genuine signaturesNone of the signatures were names of persons listed on the aforementioned pay roll asunlicensed deck employees,and only six were names of persons listed on the pay roll oftotal unlicensed peisonnel for January 20, 1942, which contained 09 names GENERAL PETROLEUM CORPORATION OF CALIFORNIA343DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Seizes 2, as amended, it isherebyDIRECTED that, as pact of the investigation to ascertain representa-tives for the purposes of collective bargaining with General PetroleumCorporation of California, Los Angeles, California, an election bysecret ballot shall be conducted as soon as convenient, and beginningas promptly as is practicable after the date of this Direction, in con-formity with the instructions set forth in Section IT, above, for theconduct of such election, under the diiection and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section- 9, of said Rules and- Regulations, among all employeesof the Company in the unit found appropriate in Section IV, above,to determine whether or not they desire to be represented by SailorsUnion of the Pacific, affiliated with Seafarers International Union,A. F. of L , for the purposes of collective bargainingCD?